                        No. 6:19-cv-00004

                         Andrew Hill,
                           Plaintiff,
                              v.
                        Maxey Cerliano,
                          Defendant.

                 Before BARKER , District Judge

                            ORDER

    Hill filed this lawsuit on January 2, 2019. Doc. 1. Pursuant
to 28 U.S.C. § 636(b)(1) and (3), the case was referred to United
States Magistrate Judge K. Nicole Mitchell. Doc. 3. On July 16,
2019, Judge Mitchell issued a report and recommendation
that the case be dismissed without prejudice for failure to
prosecute. Doc. 6. This recommendation was based on Hill’s
failure to notify the court of his current mailing address or
whereabouts. Id. On the day Judge Mitchell issued her report
and recommendation, a copy was mailed to Hill’s last-known
address. On September 12, 2019, the report and recommenda-
tion was mailed to Hill again. Since that time, Hill has neither
objected to the report and recommendation nor filed anything
else with the court in this matter.
      Once it is served with a copy of a magistrate judge’s re-
port and recommendation, a party has 14 days to file any ob-
jections. Fed. R. Civ. P. 72(b)(2). When no party objects to the
report and recommendation, the district court “need only sat-
isfy itself that there is no clear error on the face of the record.”
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
Cir. 1996) (en banc) (quoting Fed. R. Civ. P. 72(b) advisory
committee’s note (1983)), superseded by statute on other grounds,
28 U.S.C. § 636(b)(1) (extending time to object from 10 to 14
days)). As there is no clear error in the magistrate judge’s re-
port and recommendation, the court adopts it.
    Therefore, this action is dismissed without prejudice for
failure to prosecute. Any pending motions are denied as
moot. The clerk of the court is directed to close this case.


                    So ordered by the court on December 6, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge




                             -2-
